Opinion of the Court by
Judge Robertson:
As the appeal is required to be prosecuted within 60' days after the rendering of the judgment, and not after the day of the judgment, that day is, as hitherto adjudged, included in the court. Consequently, 61 days had elapsed.
The clerk’s mistake and misadvice to the appellant on that subject did not constitute any defense against the motion to dismiss the appeal because it was not taken until the day after the expiration of 60 days from the rendition of the judgment. It was the appellant’s duty and that of his counsel also to know the' law and not trust the opinion of the clerk.
Besides, this record does not show what judgment or by what court it was appealed from, so as to enable this court to know whether the appeal to the circuit court was proper or allowable.
Wherefore the judgment dismissing the appeal cannot -be reversed, and is consequently affirmed.